Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1 and 5, “contact-lens” should be simply written as –contact lens--.  The same for claims 2-12, line 1.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al 2003/0146527 (see paragraphs 0325-0329; 1214 and 1218 in Figs. 25 and 26; 1270 in Fig. 25) in view of the admitted prior art of instant Figure 1.
Powers et al discloses the basic claimed curing apparatus for a polymerization of a lens material employing a UV curing module  (Figs. 25 and 26) including a plurality of first UV light sources 1214 arranged above mold cavities 1220, a plurality of second UV light sources 1218 arranged below the mold cavities a first light guide device comprising opaque plate 1270 which contains apertures to allow the UV to penetrate through, the apertures constituting light output areas that correspond to one of the first UV light sources, the first light guide device performing the instant functionality, and a second light guide device positioned above the second UV light sources—see Fig. 25.  Essentially, Powers et al fails to teach the instant carrying device to carry molds which receive a contact lens polymer, the mold having an upper surface that is flat and a lower surface that is curved.  The admitted prior art of instant Fig. 1 teaches such a carrying device with molds to form contact lenses and such would have been an obvious modification to the lens mold carrier of Powers et al dependent on the exact optical article desired.   It is submitted that instant claims 2 and 7 are met in the primary reference, the opaque plate with apertures that allow the UV to pass through functioning in the instant manner.  Tapering the holes as set forth in instant claims 3 and 8 would have been an obvious feature in Powers et al to focus the UV light as desired on the molds.  The opaque material of each plate in Powers et al constitutes a delustering material as recited in instant claims 4 and 9.  The exact materials used to form the light guide substrates—ie, plastic, glass or metal, with the latter two coated by a delustering film—as recited in instant claims 5, 6, 10 and 11 would certainly have been obvious in the apparatus of Powers et al as these materials are well known and conventionally used for such purposes.  It is submitted that forming light focusing lenses on the first light guide device would have been an obvious modification to the apertured opaque plate 1270 of Powers et al to facilitate focusing the UV radiation as desired.  Note that this aspect is fairly well known in the art and Official Notice is hereby taken thereof.
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742